Citation Nr: 1335238	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Veresink, Patricia


INTRODUCTION

The Veteran had active service from July 1966 to June 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The case was remanded by the Board in December 2008 and again in August 2011 to afford the Veteran a VA medical examination that addressed the functional impact of hearing loss and to initially rate the bilateral hearing loss after service connection for left ear hearing loss was granted.  The Veteran was afforded a VA examination in March 2012.  The examiner provided the requested information and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The directives regarding the issue of entitlement to TDIU were not complied with and are addressed in the remand portion below.  

The issue of entitlement to service connection for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing manifested by no more than Level VIII hearing acuity in the right ear and Level V hearing acuity in the left ear.

2.  The Veteran's functional impairment includes difficulty hearing with background noise or in conversation without visual cues


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  
 
Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms during the period on appeal.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Higher Rating - Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

In June 2005 the Veteran attended a private audiological evaluation.  His pure tone thresholds, in decibels, were reported as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
90
80
75
LEFT
65
70
70
65

The Veteran underwent another private audiological examination in January 2006.  At the time, the Veteran's pure tone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
90
75
70
75
LEFT
55
60
60
60

Although the examiner provided speech discrimination findings, the regulation requires that the examiner use the Maryland CNC wordlist.  Here, the examiner used W-22 Campbell.  As such those findings are not pertinent to the Veteran's rating.  The examiner noted that the Veteran cannot understand speech unless he is directly facing the speaker and the person is talking louder than normal.  The examiner found that the Veteran's hearing loss is considered to be socially, vocationally, and educationally handicapping.  

In July 2006, the Veteran was afforded a VA audiological examination.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:
	


HERTZ



1000
2000
3000
4000
RIGHT
85
80
80
75
LEFT
55
70
65
60

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 84 percent in the left ear.  At that time, the Veteran reported difficulty understanding normal conversations when in a crowd or around other background noise and when he is unable to see the speaker's face.  

In April 2009, the Veteran attended another VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
75
80
80
LEFT
55
70
70
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear.  The Veteran reported difficulty understanding speech heard in the presence of background noise.  Additionally he finds difficulty understanding his wife and often finds himself reading lips.  

The Veteran underwent a final VA examination in March 2012.  The examiner reported pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
80
80
80
LEFT
60
75
65
65

The Veteran's speech recognition scores were 90 percent in the left ear and 72 percent in the right ear.  The examiner found that the Veteran's hearing loss should not prohibit employment; however, he will experience communication difficulties in less than ideal listening environments, to include understanding what is said in the presence of background noise or in the absence of visual cues.  Localizing the origin of sounds may also prove problematic.  

As the audiological findings do show pure tone thresholds at 55 decibels or more at each of the four specified frequencies, the Board will determine the Roman numeral designation for hearing impairment from Table VIA as well as Table VI and use the most favorable to the Veteran.  38 C.F.R. § 4.86.  

When applying the pure tone averages and speech recognition scores from the above audiological findings, the June 2005 scores are the most favorable to the Veteran.  When applying them to Table VIA, the right ear is assigned a Level VIII and the left ear is assigned a Level V.  The Board then applies those levels to Table VII, which results in a 30 percent evaluation for his bilateral hearing loss.  The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examinations show that the Veteran was having communication difficulties areas with background noise and without visual cues, and difficulty understanding his wife in conversation.  

Nevertheless, a disability rating in excess of 30 percent for bilateral hearing loss is not warranted based on any audiological findings of record that meet the regulatory requirements.  For these reasons, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran was noted to have difficulty hearing with background noise or in conversation without visual cues.  These symptoms, however, are consistent with and contemplated by the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examinations.  As the Veteran's hearing loss was appropriately measured, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted.  



ORDER

A disability rating in excess of 30 percent for bilateral hearing loss is denied.  


REMAND

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record but has not been adjudicated by the RO and is inextricably intertwined with his pending TDIU claim.  In this regard, the Board observes that the Veteran served in the Republic of Vietnam and evidence of CAD (ischemic heart disease) and in August 2013 written argument his representative asserts that the RO should have inferred a claim for CAD several years ago.  

The Board remanded the issue of TDIU for further development in August 2011.  The remand specifically noted that the VA examiner must opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  

The Veteran attended several VA examinations between February and March 2012.  Although the examiners each opined as to the effect an individual disability would have on the Veteran's employment, at no point was an opinion provided regarding the aggregate effect, which may now include the impact of his heart disease.  Without any such opinion regarding, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claim must be remanded to obtain an addendum opinion regarding the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for his service-connected disabilities.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  Adjudicate the Veteran's claim for CAD.  The Veteran and his representative shall be provided with a rating decision and the opportunity to appeal any decision.  An appropriate period of time should be allowed for response.  

3.  If service connection is granted for CAD, then readjudicate the Veteran's claim for a TDIU.  If the benefits sought on appeal remain denied, then schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically bilateral hearing loss, diabetes mellitus type II with erectile dysfunction, proliferative diabetic retinopathy with postoperative cataracts, amputation of the right great toe, tinnitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, on the Veteran's employability.  (Should service connection for CAD be granted prior to this evaluation, then service-connected CAD and associated symptoms should also be considered.)

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities in the aggregate, without consideration of his age or non-service-connected disabilities render him unable to secure or maintain a substantially gainful occupation in light of his education, training and work history. 

4.  Then readjudicate the Veteran's claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


